—Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered January 7, 1993, convicting defendant, after a jury trial of attempted murder in the second degree (2 counts), assault in the first degree (2 counts), criminal possession of a weapon in the *204second degree, and criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent prison terms of 15 years to life on each attempted murder conviction, 10 years to life on each assault conviction, 10 years to life on the second degree weapon possession conviction, and 8 years to life on the third degree weapon possession conviction, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the evidence adduced at trial establishes defendant’s guilt beyond a reasonable doubt (People v Bleakley, 69 NY2d 490, 495). The evidence established that defendant discharged his weapon three times, striking two individuals causing near-fatal injuries after expressly threatening to kill one of the victims (see, People v Bracey, 41 NY2d 296).
Contrary to defendant’s contention the prosecutor’s comment in summation was responsive to defense counsel’s attack on the witnesses’ credibility (see, People v Adams, 194 AD2d 398, 399, lv denied 82 NY2d 713).
Finally, defendant was not entitled to have the counts of assault in the first degree and weapon possession in the second and third degrees dismissed since they were not inclusory concurrent counts of any greater count (see, People v Glover, 57 NY2d 61).
We have considered defendant’s remaining contentions and find that they do not warrant reversal. Concur—Ellerin, J. P., Rubin, Nardelli and Williams, JJ.